Exhibit 10.2

 

THIRTY-THIRD

 

AMENDMENT

 

TO

 

SECOND AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

VORNADO REALTY L.P.

 

 

Dated as of April 25, 2006

 

THIS THIRTY-THIRD AMENDMENT TO THE SECOND AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF VORNADO REALTY L.P. (this “ Amendment “), dated as of
April 25, 2006, is hereby adopted by Vornado Realty Trust, a Maryland real
estate investment trust (defined in the Agreement, hereinafter defined, as the “
General Partner “), as the general partner of Vornado Realty L.P., a Delaware
limited partnership (the “Partnership”). For ease of reference, capitalized
terms used herein and not otherwise defined have the meanings assigned to them
in the Second Amended and Restated Agreement of Limited Partnership of Vornado
Realty L.P. dated as of October 20, 1997, as amended by the Amendment to Second
Amended and Restated Agreement of Limited Partnership of Vornado Realty L.P.,
dated as of December 16, 1997, and further amended by the Second Amendment to
Second Amended and Restated Agreement of Limited Partnership of Vornado Realty
L.P., dated as of April 1, 1998, the Third Amendment to Second Amended and
Restated Agreement of Limited Partnership of Vornado Realty L.P., dated as of
November 12, 1998, the Fourth Amendment to Second Amended and Restated Agreement
of Limited Partnership of Vornado Realty L.P., dated as of November 30, 1998,
the Fifth Amendment to Second Amended and Restated Agreement of Limited
Partnership of Vornado Realty L.P., dated as of March 3, 1999, the Sixth
Amendment to Second Amended and Restated Agreement of Limited Partnership of
Vornado Realty L.P., dated as of March 17, 1999, the Seventh Amendment to Second
Amended and Restated Agreement of Limited Partnership of Vornado Realty L.P.,
dated as of May 20, 1999, the Eighth Amendment to Second Amended and Restated
Agreement of Limited Partnership of Vornado Realty L.P., dated as of May 27,
1999, the Ninth Amendment to Second Amended and Restated Agreement of Limited
Partnership of Vornado Realty L.P., dated as of September 3, 1999, the Tenth
Amendment to Second Amended and Restated Agreement of Limited Partnership of
Vornado Realty L.P., dated as of September 3, 1999, the Eleventh Amendment to
Second Amended and Restated Agreement of Limited Partnership of Vornado Realty
L.P., dated as of November 24, 1999, the Twelfth Amendment to Second Amended and
Restated Agreement of Limited Partnership of Vornado Realty L.P., dated as of
May 1, 2000, the

 

--------------------------------------------------------------------------------


 

Thirteenth Amendment to Second Amended and Restated Agreement of Limited
Partnership of Vornado Realty L.P., dated as of May 25, 2000, the Fourteenth
Amendment to Second Amended and Restated Agreement of Limited Partnership of
Vornado Realty L.P., dated as of December 8, 2000, the Fifteenth Amendment to
Second Amended and Restated Agreement of Limited Partnership of Vornado Realty
L.P., dated as of December 15, 2000, the Sixteenth Amendment to Second Amended
and Restated Agreement of Limited Partnership of Vornado Realty L.P., dated as
of July 25, 2001, the Seventeenth Amendment to Second Amended and Restated
Agreement of Limited Partnership of Vornado Realty L.P., dated as of
September 21, 2001, the Eighteenth Amendment to Second Amended and Restated
Agreement of Limited Partnership of Vornado Realty L.P., dated as of January 1,
2002, the Nineteenth Amendment to Second Amended and Restated Agreement of
Limited Partnership of Vornado Realty L.P., dated as of July 1, 2002, the
Twentieth Amendment to Second Amended and Restated Agreement of Limited
Partnership of Vornado Realty L.P., dated as of April 9, 2003, the Twenty-First
Amendment to Second Amended and Restated Agreement of Limited Partnership of
Vornado Realty L.P., dated as of July 31, 2003, the Twenty-Second Amendment to
Second Amended and Restated Agreement of Limited Partnership of Vornado Realty
L.P., dated as of November 17, 2003, the Twenty-Third Amendment to Second
Amended and Restated Agreement of Limited Partnership of Vornado Realty L.P.,
dated as of May 27, 2004, the Twenty-Fourth Amendment to Second Amended and
Restated Agreement of Limited Partnership of Vornado Realty L.P., dated as of
August 17, 2004, the Twenty-Fifth Amendment to Second Amended and Restated
Agreement of Limited Partnership of Vornado Realty L.P., dated as of
November 17, 2004, the Twenty-Sixth Amendment to Second Amended and Restated
Agreement of Limited Partnership of Vornado Realty L.P., dated as of
December 17, 2004, the Twenty-Seventh Amendment to Second Amended and Restated
Agreement of Limited Partnership of Vornado Realty L.P., dated as of
December 20, 2004, the Twenty-Eighth Amendment to Second Amended and Restated
Agreement of Limited Partnership of Vornado Realty L.P., dated as of
December 30, 2004, the Twenty-Ninth Amendment to Second Amended and Restated
Agreement of Limited Partnership of Vornado Realty L.P., dated as of June 17,
2005, the Thirtieth Amendment to Second Amended and Restated Agreement of
Limited Partnership of Vornado Realty L.P., dated as of August 31, 2005, the
Thirty-First Amendment to Second Amended and Restated Agreement of Limited
Partnership of Vornado Realty L.P., dated as of September 9, 2005, and the
Thirty-Second Amendment to Second Amended and Restated Agreement of Limited
Partnership of Vornado Realty L.P., dated as of December 19, 2005 (as so
amended, the “ Agreement “).

 

WHEREAS, the General Partner desires to establish and set forth the terms of a
new series of Partnership Interests designated as LTIP Units (the “LTIP Units”)
and to amend the Agreement to accomplish the same;

 

WHEREAS, Section 14.1.B of the Agreement grants the General Partner power and
authority to amend the Agreement without the consent of any of the Partnership’s
limited partners if the amendment does not adversely affect or eliminate any
right granted to a limited partner pursuant to any of the provisions of the
Agreement specified in Section 14.1.C or Section 14.1.D of the Agreement as
requiring a particular minimum vote; and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, the General Partner has determined that the amendment effected hereby
does not adversely affect or eliminate any of the limited partner rights
specified in Section 14.1.C or Section 14.1.D of the Agreement;

 

NOW, THEREFORE, the General Partner hereby amends the Agreement as follows:

 


1.                                       EXHIBIT AH, ATTACHED HERETO AS
ATTACHMENT 1, IS HEREBY INCORPORATED BY REFERENCE INTO THE AGREEMENT AND MADE A
PART THEREOF.


 


2.                                       ARTICLE 1 OF THE PARTNERSHIP AGREEMENT
IS AMENDED BY INSERTING THE FOLLOWING DEFINITIONS IN ALPHABETICAL ORDER:


 

“Class A Unit Economic Balance” has the meaning set forth in Section 6.1.F.

 

“Economic Capital Account Balance” has the meaning set forth in Section 6.1.F.

 

“LTIP Units” means the Partnership Units designated as such having the rights,
powers, privileges, restrictions, qualifications and limitations set forth in
Exhibit AH hereto.

 


3.                                       SECTION 4.2 OF THE AGREEMENT IS HEREBY
SUPPLEMENTED BY ADDING THE FOLLOWING PARAGRAPH TO THE END THEREOF:


 

AH.                          Issuance of LTIP Units. From and after the date
hereof the Partnership shall be authorized to issue Partnership Units of a new
series, which Partnership Units are hereby designated as “LTIP Units.”  From
time to time the General Partner may issue LTIP Units to Persons providing
services to or for the benefit of the Partnership. LTIP Units are intended to
qualify as profits interests in the Partnership and for the avoidance of doubt,
the provisions of Section 4.4 shall not apply to the issuance of LTIP Units.
LTIP Units shall have the terms set forth in Exhibit AH attached hereto and made
part hereof.

 


4.                                       SECTION 4.2.D OF THE AGREEMENT IS
HEREBY SUPPLEMENTED BY ADDING THE FOLLOWING SUBSECTION (IV):


 

(iv)                              For purposes of the foregoing calculations,
issued and outstanding LTIP Units with an associated Distribution Participation
Date (as defined in Exhibit AH hereto) that falls on or before the date of a
particular distribution shall be treated as outstanding Class A Units.

 


5.                                       IN MAKING DISTRIBUTIONS PURSUANT TO
SECTION 5.1(B) OF THE AGREEMENT, THE GENERAL PARTNER OF THE PARTNERSHIP SHALL
TAKE INTO ACCOUNT THE PROVISIONS OF PARAGRAPH 2 OF EXHIBIT AH TO THE AGREEMENT.


 


6.                                       SECTION 6.1 OF THE AGREEMENT IS HEREBY
SUPPLEMENTED BY ADDING THE FOLLOWING SECTION F:

 

3

--------------------------------------------------------------------------------


 

F.                                      Special Allocations With Respect to LTIP
Units. After giving effect to the special allocations set forth in Section 1 of
Exhibit C hereto and Section 6.1.E above, and notwithstanding the provisions of
Sections 6.1.A and 6.1.B above, but subject to the prior allocation of income
and gain under Subsections 6.1.A(i) through (vi) above, any Liquidating Gains
shall first be allocated to the holders of LTIP Units until the Economic Capital
Account Balances of such holders, to the extent attributable to their ownership
of LTIP Units, are equal to (i) the Class A Unit Economic Balance, multiplied by
(ii) the number of their LTIP Units; provided that no such Liquidating Gains
will be allocated with respect to any particular LTIP Unit unless and to the
extent that such Liquidating Gains, when aggregated with other Liquidating Gains
realized since the issuance of such LTIP Unit, exceed Liquidating Losses
realized since the issuance of such LTIP Unit. After giving effect to the
special allocations set forth in Section 1 of Exhibit C hereto, and
notwithstanding the provisions of Sections 6.1.A and 6.1.B above, in the event
that, due to distributions with respect to Class A Units in which the LTIP Units
do not participate or otherwise, the Economic Capital Account Balance of any
present or former holder of LTIP Units, to the extent attributable to the
holder’s ownership of LTIP Units, exceeds the target balance specified above,
then Liquidating Losses shall be allocated to such holder to the extent
necessary to reduce or eliminate the disparity. In the event that Liquidating
Gains or Liquidating Losses are allocated under this Section 6.1.F, Net Income
allocable under the remaining Subsections of Section 6.1.A (i.e. Subsections
6.1.A(vii) and after) and any Net Losses shall be recomputed without regard to
the Liquidating Gains or Liquidating Losses so allocated. For this purpose,
“Liquidating Gains” means any net capital gain realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership (including any Liquidating Transaction), including but not limited
to net capital gain realized in connection with an adjustment to the Carrying
Value of Partnership assets under Section 1.D of Exhibit B of this Agreement.
Similarly, “Liquidating Losses” means any net capital loss realized in
connection with any such event. The “Economic Capital Account Balances” of the
holders of LTIP Units will be equal to their Capital Account balances, plus the
amount of their shares of any Partner Minimum Gain or Partnership Minimum Gain,
in either case to the extent attributable to their ownership of LTIP Units.
Similarly, the “Class A Unit Economic Balance” shall mean (i) the Capital
Account balance of the General Partner, plus the amount of the General Partner’s
share of any Partner Minimum Gain or Partnership Minimum Gain, in either case to
the extent attributable to the General Partner’s ownership of Class A Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 6.1.F,
divided by (ii) the number of the General Partner’s Class A Units. Any such
allocations shall be made among the holders of LTIP Units in proportion to the
amounts required to be allocated to each under this Section 6.1.F. The parties
agree that the intent of this Section 6.1.F is to make the Capital Account
balance associated with each LTIP Unit economically equivalent to the Capital
Account balance associated with the General Partner’s Class A Units (on a
per-unit

 

4

--------------------------------------------------------------------------------


 

basis), but only if the Partnership has recognized cumulative net gains with
respect to its assets since the issuance of the relevant LTIP Unit.

 


7.                                       THE AGREEMENT IS HEREBY SUPPLEMENTED BY
ADDING THE FOLLOWING PARAGRAPH AT THE END OF SECTION 8.6 THEREOF:


 

AA.                         LTIP Unit Exception and Redemption of Class A Units
Issued Upon Conversion of LTIP Units. Holders of LTIP Units shall not be
entitled to the Redemption Right provided for in Section 8.6.A of this
Agreement, unless and until such LTIP Units have been converted into Class A
Units (or any other class or series of Partnership Units entitled to such
Redemption Right) in accordance with their terms. Notwithstanding the foregoing,
and except as otherwise permitted by the award, plan or other agreement pursuant
to which an LTIP Units was issued, the Redemption Right shall not be exercisable
with respect to any Class A Unit issued upon conversion of an LTIP Unit until on
or after the date that is two years after the date on which the LTIP Unit was
issued, provided however, that the foregoing restriction shall not apply if the
Redemption Right is exercised by a LTIP Unit holder in connection with a
transaction that falls within the definition of a “change of control” under the
agreement or agreements pursuant to which the LTIP Units were issued to him or
her and provided further that the one (1) and two (2) year requirement set forth
in the first sentence of Subsection 8.6.A(i) shall not apply with respect to
Class A Units issued upon conversion of LTIP Units.

 


8.                                       SECTION 10.2 OF THE PARTNERSHIP
AGREEMENT IS AMENDED BY DESIGNATING THE EXISTING TEXT OF SECTION 10.2 AS
PARAGRAPH A, AND BY APPENDING THE FOLLOWING NEW PARAGRAPH B:


 

B.                                     To the extent provided for in
Regulations, revenue rulings, revenue procedures and/or other IRS guidance
issued after the date hereof, the Partnership is hereby authorized to, and at
the direction of the General Partner shall, elect a safe harbor under which the
fair market value of any Partnership Interests issued after the effective date
of such Regulations (or other guidance) will be treated as equal to the
liquidation value of such Partnership Interests (i.e., a value equal to the
total amount that would be distributed with respect to such interests if the
Partnership sold all of its assets for their fair market value immediately after
the issuance of such Partnership Interests, satisfied its liabilities (excluding
any non-recourse liabilities to the extent the balance of such liabilities
exceeds the fair market value of the assets that secure them) and distributed
the net proceeds to the Partners under the terms of this Agreement). In the
event that the Partnership makes a safe harbor election as described in the
preceding sentence, each Partner hereby agrees to comply with all safe harbor
requirements with respect to transfers of such Partnership Interests while the
safe harbor election remains effective.

 


9.                                       EXHIBIT A OF THE AGREEMENT IS HEREBY
DELETED AND IS REPLACED IN ITS ENTIRETY BY NEW EXHIBIT A ATTACHED HERETO AS
ATTACHMENT 2.

 

5

--------------------------------------------------------------------------------


 


10.                                 SECTION 1.D(2) OF EXHIBIT B OF THE AGREEMENT
IS AMENDED BY REPLACING THE TEXT THEREOF WITH THE FOLLOWING:


 

(2)                                  Such adjustments shall be made as of the
following times:  (a) immediately prior to the acquisition of an additional
interest in the Partnership by any new or existing Partner in exchange for more
than a de minimis Capital Contribution; (b) immediately prior to the acquisition
of a more than de minimis additional interest in the Partnership by any new or
existing Partner as consideration for the provision of services to or for the
benefit of the Partnership in a partner capacity or in anticipation of becoming
a partner; (c) immediately prior to the distribution by the Partnership to a
Partner of more than a de minimis amount of property as consideration for an
interest in the Partnership; and (d) immediately prior to the liquidation of the
Partnership within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g),
provided however that adjustments pursuant to clauses (a), (b) and (c) above
shall be made only if the General Partner determines that such adjustments are
necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership.

 


11.                                 SECTION 1 OF EXHIBIT C OF THE AGREEMENT IS
HEREBY SUPPLEMENTED BY APPENDING THE FOLLOWING NEW PARAGRAPH H:


 

H.                                    Forfeiture Allocations. Upon a forfeiture
of any unvested Partnership Interest by any Partner, gross items of income,
gain, loss or deduction shall be allocated to such Partner if and to the extent
required by final Regulations promulgated after the Effective Date to ensure
that allocations made with respect to all unvested Partnership Interests are
recognized under Code Section 704(b).

 


12.                                 EXCEPT AS EXPRESSLY AMENDED HEREBY, THE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the General Partner has executed this Amendment as of the
date first written above.

 

 

VORNADO REALTY TRUST

 

 

 

 

 

By

/s/ Joseph Macnow

 

 

 

 

 

 

 

Name:

Joseph Macnow

 

 

 

 

 

 

Title:

Executive Vice President –
Finance and Administration
and Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

EXHIBIT AH
DESIGNATION OF THE PREFERENCES, CONVERSION
AND OTHER RIGHTS, VOTING POWERS, RESTRICTIONS,
LIMITATIONS AS TO DISTRIBUTIONS, QUALIFICATIONS AND TERMS
AND CONDITIONS OF REDEMPTION
OF THE
LTIP UNITS

 

The following are the terms of the LTIP Units:

 


1.               VESTING.


 


A. VESTING, GENERALLY. LTIP UNITS MAY, IN THE SOLE DISCRETION OF THE GENERAL
PARTNER, BE ISSUED SUBJECT TO VESTING, FORFEITURE AND ADDITIONAL RESTRICTIONS ON
TRANSFER PURSUANT TO THE TERMS OF AN AWARD, VESTING OR OTHER SIMILAR AGREEMENT
(A “VESTING AGREEMENT”). THE TERMS OF ANY VESTING AGREEMENT MAY BE MODIFIED BY
THE GENERAL PARTNER FROM TIME TO TIME IN ITS SOLE DISCRETION, SUBJECT TO ANY
RESTRICTIONS ON AMENDMENT IMPOSED BY THE RELEVANT VESTING AGREEMENT OR BY THE
TERMS OF ANY PLAN PURSUANT TO WHICH THE LTIP UNITS ARE ISSUED, IF APPLICABLE.
LTIP UNITS THAT HAVE VESTED AND ARE NO LONGER SUBJECT TO FORFEITURE UNDER THE
TERMS OF A VESTING AGREEMENT ARE REFERRED TO AS “VESTED LTIP UNITS”; ALL OTHER
LTIP UNITS ARE REFERRED TO AS “UNVESTED LTIP UNITS.”  SUBJECT TO THE TERMS OF
ANY VESTING AGREEMENT, A HOLDER OF LTIP UNITS SHALL BE ENTITLED TO TRANSFER HIS
OR HER LTIP UNITS TO THE SAME EXTENT, AND SUBJECT TO THE SAME RESTRICTIONS AS
HOLDERS OF CLASS A UNITS ARE ENTITLED TO TRANSFER THEIR CLASS A UNITS PURSUANT
TO ARTICLE XI OF THE AGREEMENT.


 


B. FORFEITURE OR TRANSFER OF UNVESTED LTIP UNITS. UNLESS OTHERWISE SPECIFIED IN
THE RELEVANT VESTING AGREEMENT, UPON THE OCCURRENCE OF ANY EVENT SPECIFIED IN A
VESTING AGREEMENT AS RESULTING IN EITHER THE FORFEITURE OF ANY LTIP UNITS, OR
THE RIGHT OF THE PARTNERSHIP OR THE GENERAL PARTNER TO REPURCHASE LTIP UNITS AT
A SPECIFIED PURCHASE PRICE, THEN UPON THE OCCURRENCE OF THE CIRCUMSTANCES
RESULTING IN SUCH FORFEITURE OR IF THE PARTNERSHIP OR THE GENERAL PARTNER
EXERCISES SUCH RIGHT TO REPURCHASE, THEN THE RELEVANT LTIP UNITS SHALL
IMMEDIATELY, AND WITHOUT ANY FURTHER ACTION, BE TREATED AS CANCELLED OR
TRANSFERRED TO THE GENERAL PARTNER, AS APPLICABLE, AND NO LONGER OUTSTANDING FOR
ANY PURPOSE. UNLESS OTHERWISE SPECIFIED IN THE VESTING AGREEMENT, NO
CONSIDERATION OR OTHER PAYMENT SHALL BE DUE WITH RESPECT TO ANY LTIP UNITS THAT
HAVE BEEN FORFEITED, OTHER THAN ANY DISTRIBUTIONS DECLARED WITH A RECORD DATE
PRIOR TO THE EFFECTIVE DATE OF THE FORFEITURE. IN CONNECTION WITH ANY FORFEITURE
OR REPURCHASE OF LTIP UNITS, THE BALANCE OF THE PORTION

 

AH-1

--------------------------------------------------------------------------------


 


OF THE CAPITAL ACCOUNT OF THE HOLDER THAT IS ATTRIBUTABLE TO ALL OF HIS OR HER
LTIP UNITS SHALL BE REDUCED BY THE AMOUNT, IF ANY, BY WHICH IT EXCEEDS THE
TARGET BALANCE CONTEMPLATED BY SECTION 6.1.F OF THE AGREEMENT, CALCULATED WITH
RESPECT TO THE HOLDER’S REMAINING LTIP UNITS, IF ANY.


 


C. LEGEND. ANY CERTIFICATE EVIDENCING AN LTIP UNIT SHALL BEAR AN APPROPRIATE
LEGEND INDICATING THAT ADDITIONAL TERMS, CONDITIONS AND RESTRICTIONS ON
TRANSFER, INCLUDING WITHOUT LIMITATION ANY VESTING AGREEMENT, APPLY TO THE LTIP
UNIT.


 


2.               DISTRIBUTIONS.


 


A. LTIP DISTRIBUTION AMOUNT. COMMENCING FROM THE DISTRIBUTION PARTICIPATION DATE
(AS DEFINED BELOW) ESTABLISHED FOR ANY LTIP UNITS, FOR ANY QUARTERLY OR OTHER
PERIOD HOLDERS OF SUCH LTIP UNITS SHALL BE ENTITLED TO RECEIVE, IF, WHEN AND AS
AUTHORIZED BY THE GENERAL PARTNER OUT OF FUNDS LEGALLY AVAILABLE FOR THE PAYMENT
OF DISTRIBUTIONS, REGULAR CASH DISTRIBUTIONS IN AN AMOUNT PER UNIT EQUAL TO THE
AMOUNT THAT WOULD HAVE BEEN PAYABLE TO SUCH HOLDERS OF THE LTIP HAD BEEN CLASS A
UNITS FOR THE QUARTERLY OR OTHER PERIOD TO WHICH SUCH DISTRIBUTINGS RELATE
(ASSUMING SUCH LTIP UNITS WAS HELD FOR THE ENTIRE QUARTER OR OTHER PERIOD) (THE
“LTIP DISTRIBUTION AMOUNT”). IN ADDITION, FROM AND AFTER THE DISTRIBUTION
PARTICIPATION DATE, LTIP UNITS SHALL BE ENTITLED TO RECEIVE, IF, WHEN AND AS
AUTHORIZED BY THE GENERAL PARTNER OUT OF FUNDS OR OTHER PROPERTY LEGALLY
AVAILABLE FOR THE PAYMENT OF DISTRIBUTIONS, NON-LIQUIDATING SPECIAL,
EXTRAORDINARY OR OTHER DISTRIBUTIONS WHICH MAY BE MADE FROM TIME TO TIME, IN AN
AMOUNT PER UNIT EQUAL TO THE AMOUNT OF ANY NON-LIQUIDATING SPECIAL,
EXTRAORDINARY OR OTHER DISTRIBUTIONS THAT WOULD HAVE BEEN PAYABLE TO SUCH
HOLDERS IF THE LTIP UNITS HAD BEEN CLASS A UNITS (IF APPLICABLE, ASSUMING SUCH
LTIP UNITS WERE HELD FOR THE ENTIRE PERIOD TO WHICH SUCH DISTRIBUTIONS RELATE)
WHICH MAY BE MADE FROM TIME TO TIME. LTIP UNITS SHALL ALSO BE ENTITLED TO
RECEIVE, IF, WHEN AND AS AUTHORIZED BY THE GENERAL PARTNER OUT OF FUNDS OR OTHER
PROPERTY LEGALLY AVAILABLE FOR THE PAYMENT OF DISTRIBUTIONS, DISTRIBUTIONS
REPRESENTING PROCEEDS OF A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE PARTNERSHIP IN AN AMOUNT PER UNIT EQUAL TO THE AMOUNT OF
ANY SUCH DISTRIBUTIONS PAYABLE ON THE CLASS A UNITS, WHETHER MADE PRIOR TO, ON
OR AFTER THE DISTRIBUTION PARTICIPATION DATE, PROVIDED THAT THE AMOUNT OF SUCH
DISTRIBUTIONS SHALL NOT EXCEED THE POSITIVE BALANCES OF THE CAPITAL ACCOUNTS OF
THE HOLDERS OF SUCH LTIP UNITS TO THE EXTENT ATTRIBUTABLE TO THE OWNERSHIP OF
SUCH LTIP UNITS. DISTRIBUTIONS ON THE LTIP UNITS, IF AUTHORIZED, SHALL BE
PAYABLE ON SUCH DATES AND IN SUCH MANNER AS MAY BE AUTHORIZED BY THE GENERAL
PARTNER (ANY SUCH DATE, A “DISTRIBUTION PAYMENT DATE”); PROVIDED THAT THE
DISTRIBUTION PAYMENT DATE AND THE RECORD DATE FOR DETERMINING WHICH HOLDERS OF
LTIP UNITS ARE ENTITLED TO RECEIVE A DISTRIBUTION SHALL BE THE SAME AS THE
CORRESPONDING DATES RELATING TO THE CORRESPONDING DISTRIBUTION ON THE CLASS A
UNITS.


 


B. DISTRIBUTION PARTICIPATION DATE. THE “DISTRIBUTION PARTICIPATION DATE” FOR
EACH LTIP UNITS WILL BE EITHER (I) WITH RESPECT TO LTIP UNITS GRANTED PURSUANT
TO THE GENERAL PARTNER’S 2006 OUTPERFORMANCE PLAN (THE “2006 OUTPERFORMANCE
PLAN”), THE APPLICABLE VALUATION DATE (AS DEFINED IN THE VESTING AGREEMENT OF
EACH PERSON GRANTED LTIP UNITS UNDER THE 2006 OUTPERFORMANCE PLAN) OR (II) WITH
RESPECT TO OTHER LTIP UNITS, SUCH DATE AS MAY BE SPECIFIED IN THE VESTING
AGREEMENT OR OTHER DOCUMENTATION PURSUANT TO WHICH SUCH LTIP UNITS ARE ISSUED.

 

AH-2

--------------------------------------------------------------------------------


 


3.               ALLOCATIONS.


 

Commencing with the portion of the taxable year of the Partnership that begins
on the Distribution Participation Date established for any LTIP Units, such LTIP
Units shall be allocated Net Income and Net Loss in amounts per LTIP Unit equal
to the amounts allocated per Class A Unit. The allocations provided by the
preceding sentence shall be subject to the proviso to the first sentence of
Section 6.1.B of the Agreement and in addition to any special allocations
required by Section 6.1.F of the Agreement. The General Partner is authorized in
its discretion to delay or accelerate the participation of the LTIP Units in
allocations of Net Income and Net Loss under this Section 3, or to adjust the
allocations made under this Section 3 after the Distribution Participation Date,
so that the ratio of (i) the total amount of Net Income or Net Loss allocated
with respect to each LTIP Unit in the taxable year in which that LTIP Unit’s
Distribution Participation Date falls (excluding special allocations under
Section 6.1.F), to (ii) the total amount distributed to that LTIP Unit with
respect to such period, is more nearly equal to the ratio of (i) the Net Income
and Net Loss allocated with respect to the General Partner’s Class A Units in
such taxable year to (ii) the amounts distributed to the General Partner with
respect to such Class A Units and such taxable year.

 


4.               ADJUSTMENTS.


 

The Partnership shall maintain at all times a one-to-one correspondence between
LTIP Units and Class A Units for conversion, distribution and other purposes,
including without limitation complying with the following procedures; provided
that the foregoing is not intended to alter the Capital Account Limitation (as
defined in Section 7.C of this Exhibit AH), the special allocations pursuant to
Section 6.1.F of the Partnership Agreement, differences between non-liquidating
distributions to be made with respect to the LTIP Units and Class A Units prior
to the Distribution Participation Date for such LTIP Units, differences between
liquidating distributions to be made with respect to the LTIP Units and Class A
Units pursuant to Section 13.2 of the Partnership Agreement or Section 2.A of
this Exhibit AH in the event that the Capital Accounts attributable to the LTIP
Units are less than those attributable to the Class A Units due to insufficient
special allocations pursuant to Section 6.1.F of the Partnership Agreement or
related provisions. If an Adjustment Event (as defined below) occurs, then the
General Partner shall make a corresponding adjustment to the LTIP Units to
maintain such one-for-one correspondence between Class A Units and LTIP Units.
The following shall be “Adjustment Events”:  (A) the Partnership makes a
distribution on all outstanding Class A Units in Partnership Units, (B) the
Partnership subdivides the outstanding Class A Units into a greater number of
units or combines the outstanding Class A Units into a smaller number of units,
or (C) the Partnership issues any Partnership Units in exchange for its
outstanding Class A Units by way of a reclassification or recapitalization of
its Class A Units. If more than one Adjustment Event occurs, the adjustment to
the LTIP Units need be made only once using a single formula that takes into
account each and every Adjustment Event as if all Adjustment Events occurred
simultaneously. For the avoidance of doubt, the following

 

AH-3

--------------------------------------------------------------------------------


 

shall not be Adjustment Events: (x) the issuance of Partnership Units in a
financing, reorganization, acquisition or other similar business transaction,
(y) the issuance of Partnership Units pursuant to any employee benefit or
compensation plan or distribution reinvestment plan, or (z) the issuance of any
Partnership Units to the General Partner in respect of a capital contribution to
the Partnership of proceeds from the sale of securities by the General Partner.
If the Partnership takes an action affecting the Class A Units other than
actions specifically described above as Adjustment Events and in the opinion of
the General Partner such action would require an adjustment to the LTIP Units to
maintain the one-to-one correspondence described above, the General Partner
shall have the right to make such adjustment to the LTIP Units, to the extent
permitted by law and by the terms of any plan pursuant to which the LTIP Units
have been issued, in such manner and at such time as the General Partner, in its
sole discretion, may determine to be appropriate under the circumstances. If an
adjustment is made to the LTIP Units as herein provided the Partnership shall
promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing of
such certificate, the Partnership shall mail a notice to each holder of LTIP
Units setting forth the adjustment to his or her LTIP Units and the effective
date of such adjustment.

 


5.               RANKING.


 

The LTIP Units shall rank on parity with the Class A Units in all respects,
subject to the proviso in the first sentence of Section 4 of this Exhibit AH.

 


6.               NO LIQUIDATION PREFERENCE.


 

The LTIP Units shall have no liquidation preference.

 


7.               RIGHT TO CONVERT LTIP UNITS INTO CLASS A UNITS.


 


A. CONVERSION RIGHT. A HOLDER OF LTIP UNITS SHALL HAVE THE RIGHT (THE
“CONVERSION RIGHT”), AT HIS OR HER OPTION, AT ANY TIME TO CONVERT ALL OR A
PORTION OF HIS OR HER VESTED LTIP UNITS INTO CLASS A UNITS. HOLDERS OF LTIP
UNITS SHALL NOT HAVE THE RIGHT TO CONVERT UNVESTED LTIP UNITS INTO CLASS A UNITS
UNTIL THEY BECOME VESTED LTIP UNITS; PROVIDED, HOWEVER, THAT WHEN A HOLDER OF
LTIP UNITS IS NOTIFIED OF THE EXPECTED OCCURRENCE OF AN EVENT THAT WILL CAUSE
HIS OR HER UNVESTED LTIP UNITS TO BECOME VESTED LTIP UNITS, SUCH PERSON MAY GIVE
THE PARTNERSHIP A CONVERSION NOTICE CONDITIONED UPON AND EFFECTIVE AS OF THE
TIME OF VESTING, AND SUCH CONVERSION NOTICE, UNLESS SUBSEQUENTLY REVOKED BY THE
HOLDER OF THE LTIP UNITS, SHALL BE ACCEPTED BY THE PARTNERSHIP SUBJECT TO SUCH
CONDITION. THE GENERAL PARTNER SHALL HAVE THE RIGHT AT ANY TIME TO CAUSE A
CONVERSION OF VESTED LTIP UNITS INTO CLASS A UNITS. IN ALL CASES, THE CONVERSION
OF ANY

 

AH-4

--------------------------------------------------------------------------------


 


LTIP UNITS INTO CLASS A UNITS SHALL BE SUBJECT TO THE CONDITIONS AND PROCEDURES
SET FORTH IN THIS SECTION 7.


 


B. NUMBER OF UNITS CONVERTIBLE. A HOLDER OF VESTED LTIP UNITS MAY CONVERT SUCH
VESTED LTIP UNITS INTO AN EQUAL NUMBER OF FULLY PAID AND NON-ASSESSABLE CLASS A
UNITS, GIVING EFFECT TO ALL ADJUSTMENTS (IF ANY) MADE PURSUANT TO SECTION 4.
NOTWITHSTANDING THE FOREGOING, IN NO EVENT MAY A HOLDER OF VESTED LTIP UNITS
CONVERT A NUMBER OF VESTED LTIP UNITS THAT EXCEEDS (X) THE ECONOMIC CAPITAL
ACCOUNT BALANCE OF SUCH HOLDER, TO THE EXTENT ATTRIBUTABLE TO ITS OWNERSHIP OF
LTIP UNITS, DIVIDED BY (Y) THE CLASS A UNIT ECONOMIC BALANCE, IN EACH CASE AS
DETERMINED AS OF THE EFFECTIVE DATE OF CONVERSION (THE “CAPITAL ACCOUNT
LIMITATION”).


 


C. NOTICE. IN ORDER TO EXERCISE HIS OR HER CONVERSION RIGHT, A HOLDER OF LTIP
UNITS SHALL DELIVER A NOTICE (A “CONVERSION NOTICE”) IN THE FORM ATTACHED AS
ATTACHMENT A TO THIS EXHIBIT AH TO THE PARTNERSHIP NOT LESS THAN 10 NOR MORE
THAN 60 DAYS PRIOR TO A DATE (THE “CONVERSION DATE”) SPECIFIED IN SUCH
CONVERSION NOTICE. EACH HOLDER OF LTIP UNITS COVENANTS AND AGREES WITH THE
PARTNERSHIP THAT ALL VESTED LTIP UNITS TO BE CONVERTED PURSUANT TO THIS
SECTION 7 SHALL BE FREE AND CLEAR OF ALL LIENS. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY OR THE HOLDING PERIOD REQUIREMENT OF SECTION 8.6A(I) OF THE
AGREEMENT (BUT SUBJECT TO THE REMAINDER OF SECTION 8.6), A HOLDER OF LTIP UNITS
MAY DELIVER A REDEMPTION NOTICE PURSUANT TO SECTION 8.6 OF THE AGREEMENT
RELATING TO THOSE CLASS A UNITS THAT WILL BE ISSUED TO SUCH HOLDER UPON
CONVERSION OF SUCH LTIP UNITS INTO CLASS A UNITS IN ADVANCE OF THE CONVERSION
DATE; PROVIDED, HOWEVER, THAT THE REDEMPTION OF SUCH CLASS A UNITS BY THE
PARTNERSHIP SHALL IN NO EVENT TAKE PLACE UNTIL THE CONVERSION DATE. FOR CLARITY,
IT IS NOTED THAT THE OBJECTIVE OF THIS PARAGRAPH IS TO PUT A HOLDER OF LTIP
UNITS IN A POSITION WHERE, IF HE OR SHE SO WISHES, THE CLASS A UNITS INTO WHICH
HIS OR HER VESTED LTIP UNITS WILL BE CONVERTED CAN BE REDEEMED BY THE
PARTNERSHIP SIMULTANEOUSLY WITH SUCH CONVERSION NOTWITHSTANDING SUCH CLASS A
UNITS WERE NOT HELD FOR ONE (1) YEAR, WITH THE FURTHER CONSEQUENCE THAT, IF THE
GENERAL PARTNER ELECTS TO ASSUME THE PARTNERSHIP’S REDEMPTION OBLIGATION WITH
RESPECT TO SUCH CLASS A UNITS UNDER SECTION 8.6 OF THE AGREEMENT BY DELIVERING
TO SUCH HOLDER SHARES RATHER THAN CASH, THEN SUCH HOLDER CAN HAVE SUCH SHARES
ISSUED TO HIM OR HER SIMULTANEOUSLY WITH THE CONVERSION OF HIS OR HER VESTED
LTIP UNITS INTO CLASS A UNITS. THE GENERAL PARTNER SHALL COOPERATE WITH A HOLDER
OF LTIP UNITS TO COORDINATE THE TIMING OF THE DIFFERENT EVENTS DESCRIBED IN THE
FOREGOING SENTENCE.


 


D. FORCED CONVERSION. THE PARTNERSHIP, AT ANY TIME AT THE ELECTION OF THE
GENERAL PARTNER, MAY CAUSE ANY NUMBER OF VESTED LTIP UNITS HELD BY A HOLDER OF
LTIP UNITS TO BE CONVERTED (A “FORCED CONVERSION”) INTO AN EQUAL NUMBER OF
CLASS A UNITS, GIVING EFFECT TO ALL ADJUSTMENTS (IF ANY) MADE PURSUANT TO
SECTION 4; PROVIDED, THAT THE PARTNERSHIP MAY NOT CAUSE A FORCED CONVERSION OF
ANY LTIP UNITS THAT WOULD NOT AT THE TIME BE ELIGIBLE FOR CONVERSION AT THE
OPTION OF THE HOLDER OF SUCH LTIP UNITS PURSUANT TO SECTION 7.B ABOVE. IN ORDER
TO EXERCISE ITS RIGHT TO CAUSE A FORCED CONVERSION, THE PARTNERSHIP SHALL
DELIVER A NOTICE (A “FORCED CONVERSION NOTICE”) IN THE FORM ATTACHED AS

 

AH-5

--------------------------------------------------------------------------------


 


ATTACHMENT B TO THIS EXHIBIT AH TO THE APPLICABLE HOLDER NOT LESS THAN 10 NOR
MORE THAN 60 DAYS PRIOR TO THE CONVERSION DATE SPECIFIED IN SUCH FORCED
CONVERSION NOTICE. A FORCED CONVERSION NOTICE SHALL BE PROVIDED IN THE MANNER
PROVIDED IN SECTION 15.1 OF THE AGREEMENT.


 


E. CONVERSION PROCEDURES. A CONVERSION OF VESTED LTIP UNITS FOR WHICH THE HOLDER
THEREOF HAS GIVEN A CONVERSION NOTICE OR THE PARTNERSHIP HAS GIVEN A FORCED
CONVERSION NOTICE SHALL OCCUR AUTOMATICALLY AFTER THE CLOSE OF BUSINESS ON THE
APPLICABLE CONVERSION DATE WITHOUT ANY ACTION ON THE PART OF SUCH HOLDER OF LTIP
UNITS, AS OF WHICH TIME SUCH HOLDER OF LTIP UNITS SHALL BE CREDITED ON THE BOOKS
AND RECORDS OF THE PARTNERSHIP WITH THE ISSUANCE AS OF THE OPENING OF BUSINESS
ON THE NEXT DAY OF THE NUMBER OF CLASS A UNITS ISSUABLE UPON SUCH CONVERSION.
AFTER THE CONVERSION OF LTIP UNITS AS AFORESAID, THE PARTNERSHIP SHALL DELIVER
TO SUCH HOLDER OF LTIP UNITS, UPON HIS OR HER WRITTEN REQUEST, A CERTIFICATE OF
THE GENERAL PARTNER CERTIFYING THE NUMBER OF CLASS A UNITS AND REMAINING LTIP
UNITS, IF ANY, HELD BY SUCH PERSON IMMEDIATELY AFTER SUCH CONVERSION.


 


F. TREATMENT OF CAPITAL ACCOUNT. FOR PURPOSES OF MAKING FUTURE ALLOCATIONS UNDER
SECTION 6.1.F OF THE AGREEMENT AND APPLYING THE CAPITAL ACCOUNT LIMITATION, THE
PORTION OF THE ECONOMIC CAPITAL ACCOUNT BALANCE OF THE APPLICABLE HOLDER OF LTIP
UNITS THAT IS TREATED AS ATTRIBUTABLE TO HIS OR HER LTIP UNITS SHALL BE REDUCED,
AS OF THE DATE OF CONVERSION, BY THE PRODUCT OF THE NUMBER OF LTIP UNITS
CONVERTED AND THE CLASS A UNIT ECONOMIC BALANCE.


 


G. MANDATORY CONVERSION IN CONNECTION WITH A TRANSACTION. IF THE PARTNERSHIP OR
THE GENERAL PARTNER SHALL BE A PARTY TO ANY TRANSACTION (INCLUDING WITHOUT
LIMITATION A MERGER, CONSOLIDATION, UNIT EXCHANGE, SELF TENDER OFFER FOR ALL OR
SUBSTANTIALLY ALL CLASS A UNITS OR OTHER BUSINESS COMBINATION OR REORGANIZATION,
OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE PARTNERSHIP’S ASSETS, BUT EXCLUDING
ANY TRANSACTION WHICH CONSTITUTES AN ADJUSTMENT EVENT), IN EACH CASE AS A RESULT
OF WHICH CLASS A UNITS SHALL BE EXCHANGED FOR OR CONVERTED INTO THE RIGHT, OR
THE HOLDERS OF CLASS A UNITS SHALL OTHERWISE BE ENTITLED, TO RECEIVE CASH,
SECURITIES OR OTHER PROPERTY OR ANY COMBINATION THEREOF (EACH OF THE FOREGOING
BEING REFERRED TO HEREIN AS A “TRANSACTION”), THEN THE GENERAL PARTNER SHALL,
IMMEDIATELY PRIOR TO THE TRANSACTION, EXERCISE ITS RIGHT TO CAUSE A FORCED
CONVERSION WITH RESPECT TO THE MAXIMUM NUMBER OF LTIP UNITS THEN ELIGIBLE FOR
CONVERSION, TAKING INTO ACCOUNT ANY ALLOCATIONS THAT OCCUR IN CONNECTION WITH
THE TRANSACTION OR THAT WOULD OCCUR IN CONNECTION WITH THE TRANSACTION IF THE
ASSETS OF THE PARTNERSHIP WERE SOLD AT THE TRANSACTION PRICE OR, IF APPLICABLE,
AT A VALUE DETERMINED BY THE GENERAL PARTNER IN GOOD FAITH USING THE VALUE
ATTRIBUTED TO THE PARTNERSHIP UNITS IN THE CONTEXT OF THE TRANSACTION (IN WHICH
CASE THE CONVERSION DATE SHALL BE THE EFFECTIVE DATE OF THE TRANSACTION AND THE
CONVERSION SHALL OCCUR IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF THE
TRANSACTION).


 

In anticipation of such Forced Conversion and the consummation of the
Transaction, the Partnership shall use commercially reasonable efforts to cause
each holder of LTIP Units to be afforded the right to receive in connection with
such

 

AH-6

--------------------------------------------------------------------------------


 

Transaction in consideration for the Class A Units into which his or her LTIP
Units will be converted the same kind and amount of cash, securities and other
property (or any combination thereof) receivable upon the consummation of such
Transaction by a holder of the same number of Class A Units, assuming such
holder of Class A Units is not a Person with which the Partnership consolidated
or into which the Partnership merged or which merged into the Partnership or to
which such sale or transfer was made, as the case may be (a “Constituent
Person”), or an affiliate of a Constituent Person. In the event that holders of
Class A Units have the opportunity to elect the form or type of consideration to
be received upon consummation of the Transaction, prior to such Transaction the
General Partner shall give prompt written notice to each holder of LTIP Units of
such election, and shall use commercially reasonable efforts to afford such
holders the right to elect, by written notice to the General Partner, the
form or type of consideration to be received upon conversion of each LTIP Unit
held by such holder into Class A Units in connection with such Transaction. If a
holder of LTIP Units fails to make such an election, such holder (and any of its
transferees) shall receive upon conversion of each LTIP Unit held him or her (or
by any of his or her transferees) the same kind and amount of consideration that
a holder of a Class A Unit would receive if such holder of Class A Units failed
to make such an election.

 

Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and the terms of any plan under which LTIP Units are issued,
the Partnership shall use commercially reasonable efforts to cause the terms of
any Transaction to be consistent with the provisions of this Section 7 and to
enter into an agreement with the successor or purchasing entity, as the case
may be, for the benefit of any holders of LTIP Units whose LTIP Units will not
be converted into Class A Units in connection with the Transaction that will
(i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Transaction to convert their LTIP Units into securities
as comparable as reasonably possible under the circumstances to the Class A
Units and (ii) preserve as far as reasonably possible under the circumstances
the distribution, special allocation, conversion, and other rights set forth in
the Agreement for the benefit of the holders of LTIP Units.

 


8.               REDEMPTION AT THE OPTION OF THE PARTNERSHIP.


 

LTIP Units will not be redeemable at the option of the Partnership; provided,
however, that the foregoing shall not prohibit the Partnership from repurchasing
LTIP Units from the holder thereof if and to the extent such holder agrees to
sell such Units.

 


9.               VOTING RIGHTS.


 


A. VOTING WITH CLASS A UNITS. HOLDERS OF LTIP UNITS SHALL HAVE THE RIGHT TO VOTE
ON ALL MATTERS SUBMITTED TO A VOTE OF THE HOLDERS OF CLASS A UNITS; HOLDERS OF
LTIP UNITS AND CLASS A UNITS SHALL VOTE TOGETHER AS A SINGLE CLASS, TOGETHER
WITH ANY OTHER CLASS OR

 

AH-7

--------------------------------------------------------------------------------


 


SERIES OF UNITS OF LIMITED PARTNERSHIP INTEREST IN THE PARTNERSHIP UPON WHICH
LIKE VOTING RIGHTS HAVE BEEN CONFERRED. IN ANY MATTER IN WHICH THE LTIP UNITS
ARE ENTITLED TO VOTE, INCLUDING AN ACTION BY WRITTEN CONSENT, EACH LTIP UNIT
SHALL BE ENTITLED TO VOTE A PERCENTAGE INTEREST EQUAL ON A PER UNIT BASIS TO THE
PERCENTAGE INTEREST OF THE CLASS A UNITS.


 


B. SPECIAL APPROVAL RIGHTS. EXCEPT AS PROVIDED IN SECTION 9.A ABOVE, HOLDERS OF
LTIP UNITS SHALL ONLY (A) HAVE THOSE VOTING RIGHTS REQUIRED FROM TIME TO TIME BY
NON-WAIVABLE PROVISIONS OF APPLICABLE LAW, IF ANY, AND (B) HAVE THE ADDITIONAL
VOTING RIGHTS THAT ARE EXPRESSLY SET FORTH IN THIS SECTION 9.B. THE GENERAL
PARTNER AND/OR THE PARTNERSHIP SHALL NOT, WITHOUT THE AFFIRMATIVE VOTE OF
HOLDERS OF MORE THAN 50% OF THE THEN OUTSTANDING LTIP UNITS AFFECTED THEREBY,
GIVEN IN PERSON OR BY PROXY, EITHER IN WRITING OR AT A MEETING (VOTING
SEPARATELY AS A CLASS), TAKE ANY ACTION THAT WOULD MATERIALLY AND ADVERSELY
ALTER, CHANGE, MODIFY OR AMEND, WHETHER BY MERGER, CONSOLIDATION OR OTHERWISE,
THE RIGHTS, POWERS OR PRIVILEGES OF SUCH LTIP UNITS, SUBJECT TO THE FOLLOWING
EXCEPTIONS:


 


(I) NO SEPARATE CONSENT OF THE HOLDERS OF LTIP UNITS WILL BE REQUIRED IF AND TO
THE EXTENT THAT ANY SUCH ALTERATION, CHANGE, MODIFICATION OR AMENDMENT WOULD
EQUALLY, RATABLY AND PROPORTIONATELY ALTER, CHANGE, MODIFY OR AMEND THE RIGHTS,
POWERS OR PRIVILEGES OF THE CLASS A UNITS (IN WHICH EVENT THE HOLDERS OF LTIP
UNITS SHALL ONLY HAVE SUCH VOTING RIGHTS, IF ANY, AS PROVIDED IN SECTION 14.1 OF
THE AGREEMENT IN ACCORDANCE WITH SECTION 9.A ABOVE);


 

(ii) with respect to any merger, consolidation or other business combination or
reorganization, so long as the LTIP Units either (x) are converted into Class A
Units immediately prior to the effectiveness of the transaction, (y) remain
outstanding with the terms thereof materially unchanged, or (z) if the
Partnership is not the surviving entity in such transaction, are exchanged for a
security of the surviving entity with terms that are materially the same with
respect to rights to allocations, distributions, redemption, conversion and
voting as the LTIP Units and without any income, gain or loss expected to be
recognized by the holder upon the exchange for federal income tax purposes (and
with the terms of the Class A Units or such other securities into which the LTIP
Units (or the substitute security therefor) are convertible materially the same
with respect to rights to allocations, distributions, redemption, conversion and
voting), such merger, consolidation or other business combination or
reorganization shall not be deemed to materially and adversely alter, change,
modify or amend the rights, powers or privileges of the LTIP Units, provided
further, that if some, but not all, of the LTIP Units are converted into Class A
Units immediately prior to the effectiveness of the transaction (and neither
clause (y) or (z) above is applicable), then the consent required pursuant to
this Section will be the consent of the holders of more than 50% of the LTIP
Units to be outstanding following such conversion and Class A Units outstanding
voting together as a single class pursuant to Section 9.A above;

 

AH-8

--------------------------------------------------------------------------------


 


(III) ANY CREATION OR ISSUANCE OF ANY CLASS A UNITS OR OF ANY CLASS OF SERIES OF
COMMON PARTNERSHIP UNITS OR PREFERENCE UNITS OF THE PARTNERSHIP (WHETHER RANKING
JUNIOR TO, ON A PARITY WITH OR SENIOR TO THE LTIP UNITS WITH RESPECT TO PAYMENT
OF DISTRIBUTIONS, REDEMPTION RIGHTS AND THE DISTRIBUTION OF ASSETS UPON
LIQUIDATION, DISSOLUTION OR WINDING UP), WHICH EITHER (X) DOES NOT REQUIRE THE
CONSENT OF THE HOLDERS OF CLASS A UNITS OR (Y) DOES REQUIRE SUCH CONSENT AND IS
AUTHORIZED BY A VOTE OF THE HOLDERS OF CLASS A UNITS AND LTIP UNITS VOTING
TOGETHER AS A SINGLE CLASS PURSUANT TO SECTION 9.A ABOVE, TOGETHER WITH ANY
OTHER CLASS OR SERIES OF UNITS OF LIMITED PARTNERSHIP INTEREST IN THE
PARTNERSHIP UPON WHICH LIKE VOTING RIGHTS HAVE BEEN CONFERRED, SHALL NOT BE
DEEMED TO MATERIALLY AND ADVERSELY ALTER, CHANGE, MODIFY OR AMEND THE RIGHTS,
POWERS OR PRIVILEGES OF THE LTIP UNITS;


 


(IV) ANY WAIVER BY THE PARTNERSHIP OF RESTRICTIONS OR LIMITATIONS APPLICABLE TO
ANY OUTSTANDING LTIP UNITS WITH RESPECT TO ANY HOLDER OR HOLDERS THEREOF SHALL
NOT BE DEEMED TO MATERIALLY AND ADVERSELY ALTER, CHANGE, MODIFY OR AMEND THE
RIGHTS, POWERS OR PRIVILEGES OF THE LTIP UNITS WITH RESPECT TO OTHER HOLDERS.
THE FOREGOING VOTING PROVISIONS WILL NOT APPLY IF, AS OF OR PRIOR TO THE TIME
WHEN THE ACTION WITH RESPECT TO WHICH SUCH VOTE WOULD OTHERWISE BE REQUIRED WILL
BE TAKEN OR BE EFFECTIVE, ALL OUTSTANDING LTIP UNITS SHALL HAVE BEEN CONVERTED
AND/OR REDEEMED, OR PROVISION IS MADE FOR SUCH REDEMPTION AND/OR CONVERSION TO
OCCUR AS OF OR PRIOR TO SUCH TIME; AND


 


(V) THE GENERAL PARTNER SHALL HAVE THE POWER, WITHOUT THE CONSENT OF HOLDERS OF
LTIP UNITS, TO AMEND THE AGREEMENT AS MAY BE REQUIRED TO REFLECT ANY CHANGE TO
THE AGREEMENT NOT OTHERWISE SPECIFICALLY PERMITTED BY THIS SECTION 9.B THAT THE
GENERAL PARTNER DEEMS NECESSARY OR APPROPRIATE IN ITS SOLE DISCRETION, PROVIDED
THAT SUCH CHANGE DOES NOT ADVERSELY AFFECT OR ELIMINATE ANY RIGHT GRANTED TO
HOLDERS OF LTIP UNITS REQUIRING THEIR APPROVAL.


 

[End of text]

 

AH-9

--------------------------------------------------------------------------------


 

Attachment A to Exhibit AH

 

Notice of Election by Partner to Convert
LTIP Units into Class A Units

 

The undersigned holder of LTIP Units hereby irrevocably elects to convert the
number of Vested LTIP Units in Vornado Realty L.P. (the “Partnership”) set forth
below into Class A Units in accordance with the terms of the Second Amended and
Restated Agreement of Limited Partnership of the Partnership, as amended. The
undersigned hereby represents, warrants, and certifies that the undersigned:
(a) has title to such LTIP Units, free and clear of the rights or interests of
any other person or entity other than the Partnership; (b) has the full right,
power, and authority to cause the conversion of such LTIP Units as provided
herein; and (c) has obtained the consent or approval of all persons or entities,
if any, having the right to consent or approve such conversion.

 

Name of Holder:

 

 

 

(Please Print: Exact Name as Registered with Partnership)

 

Number of LTIP Units to be Converted:

 

 

 

Conversion Date:

 

 

 

 

 

(Signature of Holder: Sign Exact Name as Registered with Partnership)

 

 

 

(Street Address)

 

 

 

(City)

(State)

(Zip Code)

 

Signature Guaranteed by:

 

 

 

--------------------------------------------------------------------------------


 

Attachment B to Exhibit AH

 

Notice of Election by Partnership to Force Conversion
of LTIP Units into Class A Units

 

Vornado Realty L.P. (the “Partnership”) hereby irrevocably elects to cause the
number of LTIP Units held by the holder of LTIP Units set forth below to be
converted into Class A Units in accordance with the terms of the Second Amended
and Restated Agreement of Limited Partnership of the Partnership, as amended.

 

Name of Holder:

 

 

 

(Please Print: Exact Name as Registered with Partnership)

 

Number of LTIP Units to be Converted:

 

 

 

Conversion Date:

 

 

 

--------------------------------------------------------------------------------